Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 1/4/21 as preliminarily amended on the same day, 1/4/21.
Claims 16-32 are pending.

Claim Objections
Claim 27 is objected to because of the following informalities: The claim recites, in part, “The m computer-implemented method…” which contains an extraneous ‘m’ which should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-26, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Messier et al. Pub. No. US 2011/0041136 A1 (hereafter Messier) in view of Powell CN 108475361 A (hereafter Powell), citations to English translation provided herewith.

With regard to claim 16, Messier teaches a computer-implemented method for deploying sub-applications of a particular application on computers of at least two different levels, each comprising at least one specific platform, the method comprising (a processing subsystem configured to receive the computational task, select a subset of available nodes from the plurality of nodes based upon a present status, processing capability, distance, network throughput, range, resources, features, or combinations thereof of the plurality of nodes, divide the computational task into a plurality of sub-tasks, distribute the plurality of sub-tasks among the subset of available nodes based upon … in at least ¶ [0007]):
a first level having a greater level of computational power available than a second level (distribute the plurality of sub-tasks among the subset of available nodes based upon … resources available with the subset of available nodes, processing capability of the subset of available nodes, … features in the subset of available nodes, … the current load on the subset of available nodes, … or combinations thereof in at least ¶ [0007], Examiner notes that the nodes have differing resources available, capabilities, features, current load and other characteristics which all contribute to differing computational power level and It is therefore desirable to have a blend of distributed computing and telematics systems to enable parallel execution of the plurality of sub-tasks, thereby resulting in optimized and distributed power and processing capabilities of the telematics systems in at least ¶ [0004] – [0006], ¶ [0024] and ¶ [0044]),
constraints for execution of the application and the individual sub-applications (distribute the plurality of sub-tasks among the subset of available nodes 
requirements, corresponding to the constraints for execution, of the different levels, comprising requirements of the at least one platform of a level (distribute the plurality of sub-tasks among the subset of available nodes based upon a number of nodes in the subset of available nodes … resources available with the subset of available nodes, processing capability of the subset of available nodes, range of the subset of available nodes, features in the subset of available nodes, reliability of the subset of available nodes, trust in the subset of available nodes, the current load on the subset of available nodes, … or combinations thereof in at least ¶ [0007] and a subset of available nodes may be selected … "available nodes" may be used to refer to nodes that are available for processing a plurality of sub-tasks corresponding to the computational task … The availability of a node, for example, may be dependent on a processing capability of the node, present status of the node, distance of the node from the base node, network throughput of the node, range of the node, health of the node, trajectory of the node (entering/leaving range-limited communications), trust in the base 
selecting the sub-applications required for the particular application (a check may be carried out to verify if a distribution criteria for distribution of the computational task is satisfied. More particularly, at step 408, a basis for dividing the computational task into a plurality of sub-tasks for distribution of the plurality of sub-tasks among other nodes may be determined. In other words, the distribution criteria may be satisfied to enable division of the computational task into the plurality of sub-tasks in at least ¶ [0038]);
creating and solving automatically a constraint satisfaction problem from the constraints for the application and also for the individual sub-applications and from the relevant requirements of the different levels comprising at least one platform of the levels (if it is verified that the distribution criteria is not satisfied, then control may be transferred to step 412, where the computational task may be processed by a node in the plurality of nodes to determine a solution … if it is determined that the other nodes are available, then the control is transferred to step 414, where the computational task may be divided into a plurality of sub-tasks, such as, the plurality sub-tasks 302 (see FIG. 3). As previously noted with reference to FIG. 2, in one embodiment, the computational task may be divided into the plurality of sub-tasks by the base node … at step 416, the plurality of sub-tasks may be distributed to the available nodes. Consequent to the distribution of the plurality of sub-tasks at step 416, the plurality of sub-tasks may be processed by the corresponding available nodes. 
deploying the sub-applications on computers of the different platforms in accordance with the solution to the constraint satisfaction problem (Consequent to the distribution of the plurality of sub-tasks at step 416, the plurality of sub-tasks may be processed by the corresponding available nodes in at least ¶ [0041] – [0043]).
Messier teaches dividing an application into sub-applications and constraints of the sub-applications and requirements of the different levels but does not specifically teach storing this information in a database.
However, in analogous art Powell teaches recording the individual sub-applications in a database (item task is decomposed into sub-task and task/sub-task data, for example stored in memory220 as one or more data files, or stored in a database structure. a scheduler/tracker is configured to project data can be input to the system for initial project definition and project execution tracing. a scheduler/tracker tool may be provided to facilitate initial task definition and higher level items according to specification and requirement of sub-task and task decomposition/sub-task scheduling. a scheduler/tracker can facilitate task and sub task definition and database task data of the task and the sub-task in the task definition storage location storing data representing one or more defined. represents a data element of each sub-task can be stored in the data field defined in the database, data indicative of each sub-task comprises sub-task identifier data element, which may be used to display information to allow user sub-task. a scheduler/tracker for automatically monitoring and updating may include item to execute a function of the data in at least page 23 penultimate paragraph); recording constraints in a database, recording requirements in the database (As to the sub-task of the plurality of defined task, such as using each of the retrieved database query from memory sub-task identifier, or extracting sub-task identifiers from the data file or a lookup table. displaying the sub task identifier can be digital, any other suitable indications of the sub-task alphanumeric, text, icons, images, or time required for estimation, and may provide access to data associated with the sub-task, including, for example, the descriptive content, available resources, time limit, physical constraints and related attribute of the sub-task and/or task. can respond to such as clicking icon or button to expand the window or display user input of additional data fields to display data associated with sub-task in at least page 15, penultimate paragraph);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the storing sub-applications, constraints and requirements in a database of Powell with the systems and methods of Messier resulting in a system in which the sub-applications and constraints of the sub-applications and requirements of the different levels of Messier are stored in a database as in Powell. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improve system efficiency by facilitating automatic monitoring, updating and execution of sub-applications and their data (see at least Powell page 23 penultimate paragraph).

With regard to claim 17, Messier teaches wherein costs of resources on the individual platforms are taken into consideration when creating the constraint satisfaction problem (the available nodes may be determined by sending a request to 

With regard to claim 18, Messier teaches wherein at least one of (i) the constraints for the execution of the sub-applications, (ii) the requirements of the different levels and (iii) the specific platforms comprise at least one of the following properties: reliability, availability, scalability, confidentiality, efficiency, safety, usability, prices of different resources, communication with other sub-applications and platforms (distribute the plurality of sub-tasks among the subset of available nodes <availability> based upon a number of nodes <scalability> in the subset of available nodes, completion time period allowed <efficiency> for the plurality of sub-tasks … level of security required <confidentiality, safety> for the completion of the plurality of sub-tasks, resources available <usability> with the subset of available nodes, processing capability <usability> of the subset of available nodes, range of the subset of available nodes, features <usability> in the subset of available nodes, reliability of the subset of available nodes, trust in the subset of available nodes, the current load on the subset of available nodes, domain <communication with others> of the plurality of sub-tasks, or combinations thereof, receive sub-solutions corresponding to the plurality of sub-tasks from the subset of available nodes within a desired time period, and , Examiner notes that multiple of the above constraints, requirements and properties can correspond to one of the properties claimed and multiple of the claimed properties can correspond to one of the above constraints, requirements and properties; <examples> are merely for aid in understanding).

With regard to claim 19, Messier teaches wherein at least one of (i) the constraints for the execution of the sub-applications, (ii) the requirements of the different levels and (iii) the specific platforms comprise at least one of the following properties: reliability, availability, scalability, confidentiality, efficiency, safety, usability, prices of different resources, communication with other sub-applications and platforms (distribute the plurality of sub-tasks among the subset of available nodes <availability> based upon a number of nodes <scalability> in the subset of available nodes, completion time period allowed <efficiency> for the plurality of sub-tasks … level of security required <confidentiality, safety> for the completion of the plurality of sub-tasks, resources available <usability> with the subset of available nodes, processing capability <usability> of the subset of available nodes, range of the subset of available nodes, features <usability> in the subset of available nodes, reliability of the subset of available nodes, trust in the subset of available nodes, the current load on the subset of available nodes, domain <communication with others> of the plurality of sub-tasks, or combinations thereof, receive sub-solutions corresponding to the plurality of sub-tasks from the subset of available nodes within a desired time period, and , Examiner notes that multiple of the above constraints, requirements and properties can correspond to one of the properties claimed and multiple of the claimed properties can correspond to one of the above constraints, requirements and properties; <examples> are merely for aid in understanding).

With regard to claim 21, Messier teaches wherein at least one sub-application is deployed on a particular computer of a specific platform of a level in accordance with the solution to the constraint satisfaction problem (if it is verified that the distribution criteria is not satisfied, then control may be transferred to step 412, where the computational task may be processed by a node in the plurality of nodes to determine a solution … if it is determined that the other nodes are available, then the control is transferred to step 414, where the computational task may be divided into a plurality of sub-tasks, such as, the plurality sub-tasks 302 (see FIG. 3). As previously noted with reference to FIG. 2, in one embodiment, the computational task may be divided into the plurality of sub-tasks by the base node … at step 416, the plurality of sub-tasks may be distributed to the available nodes. Consequent to the distribution of the plurality of sub-tasks at step 416, the plurality of sub-tasks may be processed by the corresponding available nodes. Accordingly, at step 418, the plurality of sub-tasks may be processed to determine sub-solutions corresponding to the plurality of sub-tasks in at least ¶ [0038] – [0042] and the non-peer devices may include a computer, a server, a desktop, non-telematics devices or other similar computing devices in at least ¶ [0017]).

With regard to claim 22, Messier teaches wherein the constraints for the execution of the sub-applications comprise particular boundary constraints being determined automatically, based on information which is present (distribute the plurality of sub-tasks among the subset of available nodes based upon a number of nodes  in the subset of available nodes, completion time period allowed for the plurality of sub-tasks … level of security required for the completion of the plurality of sub-tasks, resources available with the subset of available nodes, processing capability  of the subset of available nodes, range <boundary> of the subset of available nodes, features in the subset of available nodes, reliability of the subset of available nodes, trust in the subset of available nodes, the current load on the subset of available nodes, domain <boundary> of the plurality of sub-tasks, or combinations thereof, receive sub-solutions corresponding to the plurality of sub-tasks from the subset of available nodes within a desired time period, and reassemble the sub-solutions to determine a solution corresponding to the computational task in at least ¶ [0007]).

With regard to claim 23, Messier teaches wherein the constraints for the execution of the sub-applications comprise that communication is possible between at least two mutually dependent sub-applications which are deployed on at least two different platforms (With returning reference to FIG. 2, the sub-solutions received at step 212, may be reassembled in a determined order or using a determined process, as indicated by step 214. The sub-solutions received at step 212, for example, may include the sub-solutions 320 (see FIG. 3). Further, in certain embodiments, the 

With regard to claim 24, Messier teaches wherein, in the event of a change in a requirement of the different platforms (receive sub-solutions corresponding to the plurality of sub-tasks from the subset of available nodes within a desired time period, and reassemble the sub-solutions to determine a solution corresponding to the computational task in at least ¶ [0007]), the constraint satisfaction problem is changed and solved again, and the sub-applications are redeployed on computers of the different platforms in accordance with a new solution to the constraint satisfaction problem (With returning reference to FIG. 2, the sub-solutions received at step 212, may be reassembled in a determined order or using a determined process, as indicated by step 214. The sub-solutions received at step 212, for example, may include the sub-solutions 320 (see FIG. 3). Further, in certain embodiments, the determined order and the determined process may be dependent on the nature of the computational task. Consequent to the reassembling of the sub-solutions at step 214, a solution 216 corresponding to the computational task is determined in at least ¶ [0035]).

With regard to claim 25, Messier teaches wherein the change in the requirement of the different platforms is a change in a state or to a rule of a platform or of a computer of a platform (receive sub-solutions corresponding to the plurality of sub-tasks from the subset of [available nodes within a desired time period] 

With regard to claim 26, Messier teaches wherein the change in the requirement of the different platforms is a change in the loading of a platform or of a computer of a platform (receive sub-solutions corresponding to the plurality of sub-tasks from the subset of [available nodes within a desired time period] <change in which computers are loaded in this time period>, and reassemble the sub-solutions to determine a solution corresponding to the computational task in at least ¶ [0007]).

With regard to claim 28, Powell teaches wherein, in cases of events specified by the user (FIG. 18 shows a user interface, wherein a new set of filtering conditions may be added with the acceptability in at least page 4),
Messier teaches the constraint satisfaction problem is changed and solved again, and the sub-applications are redeployed on computers of the different platforms in accordance with a new solution to the constraint satisfaction problem (With returning reference to FIG. 2, the sub-solutions received at step 212, may be reassembled in a determined order or using a determined process, as indicated by step 214. The sub-solutions received at step 212, for example, may include the sub-solutions 320 (see FIG. 3). Further, in certain embodiments, the determined order and the determined process may be dependent on the nature of the computational task. 

With regard to claim 29, Powell teaches wherein at least one platform of the first level is a computer cloud which is reachable via the Internet (processor 510 and memory 520 resources may be network-accessible distributed resources, such as distributed processing and memory resources in the company network, or accessible via the internet based on cloud demand of processing and memory resources in at least page penultimate paragraph).

With regard to claim 30, Messier teaches wherein at least one platform of the second level is a computer network located proximate to the user of the method and which allows a temporally shorter data transport from and to the computer of the user than a platform of the first level (The plurality of nodes includes a base node including a processing subsystem configured to receive the computational task, select a subset of available nodes from the plurality of nodes based upon a present status, processing capability, distance, network throughput, range, resources, features, or combinations thereof of the plurality of nodes … in at least ¶ [0007] and For instance, a cost of using a node A that uses satellite communication may be relatively more than a cost of using another node B that uses a remote server, however, node A will require a relatively shorter time period for communication in comparison to a time period required by node B for communication in at least ¶ [0027]).

With regard to claim 32, Messier teaches prompt said computer to deploy sub-applications of a particular application on computers of at least two different levels, each comprising at least one specific platform, the computer program comprising (a processing subsystem configured to receive the computational task, select a subset of available nodes from the plurality of nodes based upon a present status, processing capability, distance, network throughput, range, resources, features, or combinations thereof of the plurality of nodes, divide the computational task into a plurality of sub-tasks, distribute the plurality of sub-tasks among the subset of available nodes based upon … in at least ¶ [0007]):
a first level having a greater level of computational power available than a second level (distribute the plurality of sub-tasks among the subset of available nodes based upon … resources available with the subset of available nodes, processing capability of the subset of available nodes, … features in the subset of available nodes, … the current load on the subset of available nodes, … or combinations thereof in at least ¶ [0007], Examiner notes that the nodes have differing resources available, capabilities, features, current load and other characteristics which all contribute to differing computational power level and It is therefore desirable to have a blend of distributed computing and telematics systems to enable parallel execution of the plurality of sub-tasks, thereby resulting in optimized and distributed power and processing capabilities of the telematics systems in at least ¶ [0004] – [0006], ¶ [0024] and ¶ [0044]),
constraints for execution of the application and the individual sub-applications (distribute the plurality of sub-tasks among the subset of available nodes 
requirements, corresponding to the constraints for execution, of the different levels, comprising requirements of the at least one platform of a level (distribute the plurality of sub-tasks among the subset of available nodes based upon a number of nodes in the subset of available nodes … resources available with the subset of available nodes, processing capability of the subset of available nodes, range of the subset of available nodes, features in the subset of available nodes, reliability of the subset of available nodes, trust in the subset of available nodes, the current load on the subset of available nodes, … or combinations thereof in at least ¶ [0007] and a subset of available nodes may be selected … "available nodes" may be used to refer to nodes that are available for processing a plurality of sub-tasks corresponding to the computational task … The availability of a node, for example, may be dependent on a processing capability of the node, present status of the node, distance of the node from the base node, network throughput of the node, range of the node, health of the node, trajectory of the node (entering/leaving range-limited communications), trust in the base 
selecting the sub-applications required for the particular application (a check may be carried out to verify if a distribution criteria for distribution of the computational task is satisfied. More particularly, at step 408, a basis for dividing the computational task into a plurality of sub-tasks for distribution of the plurality of sub-tasks among other nodes may be determined. In other words, the distribution criteria may be satisfied to enable division of the computational task into the plurality of sub-tasks in at least ¶ [0038]);
creating and solving automatically a constraint satisfaction problem from the constraints for the application and also for the individual sub-applications and from the relevant requirements of the different levels comprising at least one platform of the levels (if it is verified that the distribution criteria is not satisfied, then control may be transferred to step 412, where the computational task may be processed by a node in the plurality of nodes to determine a solution … if it is determined that the other nodes are available, then the control is transferred to step 414, where the computational task may be divided into a plurality of sub-tasks, such as, the plurality sub-tasks 302 (see FIG. 3). As previously noted with reference to FIG. 2, in one embodiment, the computational task may be divided into the plurality of sub-tasks by the base node … at step 416, the plurality of sub-tasks may be distributed to the available nodes. Consequent to the distribution of the plurality of sub-tasks at step 416, the plurality of sub-tasks may be processed by the corresponding available nodes. 
deploying the sub-applications on computers of the different platforms in accordance with the solution to the constraint satisfaction problem (Consequent to the distribution of the plurality of sub-tasks at step 416, the plurality of sub-tasks may be processed by the corresponding available nodes in at least ¶ [0041] – [0043]).
Messier teaches dividing an application into sub-applications and constraints of the sub-applications and requirements of the different levels but does not specifically teach storing this information in a database.
However, in analogous art Powell teaches a non-transitory computer readable medium encoded with program commands of a computer program which, executed by a computer (system components can be implemented software program is executable by the processor or a software routine is integrated to provide additional functions in the software program in at least page 28 second full paragraph),
recording the individual sub-applications in a database (item task is decomposed into sub-task and task/sub-task data, for example stored in memory220 as one or more data files, or stored in a database structure. a scheduler/tracker is configured to project data can be input to the system for initial project definition and project execution tracing. a scheduler/tracker tool may be provided to facilitate initial task definition and higher level items according to specification and requirement of sub-task and task decomposition/sub-task scheduling. a scheduler/tracker can facilitate task and sub task definition and database task data of the task and the sub-task in the task definition storage location storing data representing one or more defined. represents a recording constraints in a database, recording requirements in the database (As to the sub-task of the plurality of defined task, such as using each of the retrieved database query from memory sub-task identifier, or extracting sub-task identifiers from the data file or a lookup table. displaying the sub task identifier can be digital, any other suitable indications of the sub-task alphanumeric, text, icons, images, or time required for estimation, and may provide access to data associated with the sub-task, including, for example, the descriptive content, available resources, time limit, physical constraints and related attribute of the sub-task and/or task. can respond to such as clicking icon or button to expand the window or display user input of additional data fields to display data associated with sub-task in at least page 15, penultimate paragraph);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the storing sub-applications, constraints and requirements in a database of Powell with the systems and methods of Messier resulting in a system in which the sub-applications and constraints of the sub-applications and requirements of the different levels of Messier are stored in a database as in Powell. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Messier et al. Pub. No. US 2011/0041136 A1 (hereafter Messier) in view of Powell CN 108475361 A (hereafter Powell), citations to English translation provided herewith as applied to claims 16-19, 21-26, 28-30 and 32 above and in further view of Maes Pub. No. US 2016/0241444 A1 (hereafter Maes).

With regard to claim 20, Messier and Powell teach the computer-implemented method as claimed in claim 16,
Messier and Powell do not specifically teach requirement of an additional hardware and software version.
However, in analogous art Maes teaches wherein at least one of (i) the constraints for the execution of the sub-applications, (ii) the requirements of the different levels, (iii) the specific platforms and (iv) the individual computers comprise at least one of the following properties: presence of at least one particular additionally required item of hardware and software comprising a correct software version (the requirements policies may indicate that a node requires particular software or a particular software version associated with it such as a particular operating system. As another example, a requirements policy may also indicate that a particular node may require additional hardware devices associated with it such as, for 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the requirement of an additional hardware and software version of Maes with the systems and methods of Messier and Powell resulting in a system in which the constraints, requirements, etc. of Messier and Powell include a requirement for additional hardware and software version as in Maes. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency by providing for service, delivery and deployment automation (see at least Maes ¶ [0172]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Messier et al. Pub. No. US 2011/0041136 A1 (hereafter Messier) in view of Powell CN 108475361 A (hereafter Powell), citations to English translation provided herewith as applied to claims 16-19, 21-26, 28-30 and 32 above and in further view of TREVATHAN et al. Pub. No. US 2016/0316348 A1 (hereafter Trevathan).

With regard to claim 27, Messier and Powell teach the m computer-implemented method as claimed in claim 16,
Messier and Powell do not specifically teach constraints specified by a responsible individual.
wherein at least one constraint for the execution of the sub-applications is specified by a responsible individual (updated policies may be applied to disable one or more of: WiFi functions; Bluetooth functions; NFC functions; copy/paste functions; telephone calling functions; messaging functions; access to forms; access to content, applications, or sub-applications; and/or any other functions on a user device as defined by an administrator in at least ¶ [0025]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the constraints specified by a responsible individual of Trevathan with the systems and methods of Messier and Powell resulting in a system in which the constraints of Messier and Powell are specified by a responsible individual as in Trevathan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security by allowing policies to be set only by the administrator (see at least Trevathan ¶ [0003]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Messier et al. Pub. No. US 2011/0041136 A1 (hereafter Messier) in view of Powell CN 108475361 A (hereafter Powell), citations to English translation provided herewith as applied to claims 16-19, 21-26, 28-30 and 32 above and in further view of KWON et al. Pub. No. US 2014/0136212 A1 (hereafter Kwon).

With regard to claim 31, Messier and Powell teach the computer implemented method as claimed in claim 16,

However, in analogous art Kwon teaches wherein the database comprises a graph database (FIG. 4 is a diagram to describe an example of subtask flow information stored in a hierarchical task flow graph database (DB) of FIG. 1 in at least ¶ [0042] and ¶ [0013]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the databases are graph databases of Kwon with the systems and methods of Messier and Powell resulting in a system in which the constraint, requirement, sub-application, etc. databases of Messier and Powell are graph databases as in Kwon. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing a mechanism for easier reutilization of sub-application data based on hierarchical relationships (see at least Kwon ¶ [0002]).

 Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195